internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-104649-00 date date legend parent subsidiary company official company official authorized representatives z date a date b year c plr-104649-00 dear this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement parent as the common parent of the consolidated_group is requesting an extension of time to file a statement of allowed loss under sec_1 c of the income_tax regulations sometimes referred to as the election for its taxable_year ending on date a the election is with respect to the portion of the alleged worthless_stock loss on parent’s stock of subsidiary that parent may otherwise deduct under sec_165 of the internal_revenue_code additional information was received in letters dated april june and date the material information is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on the last saturday of november and that uses the accrual_method of accounting subsidiary was wholly-owned by parent and was included in parent’s consolidated federal_income_tax return during the taxable_year ending on date a parent determined that subsidiary should cease operations liquidate its assets and pay its liabilities by the end of the taxable_year ending on date a subsidiary had stopped its operations and ceased to be a going concern on or before date b parent filed its consolidated federal_income_tax return for its taxable_year ending on date a on the return parent deducted dollar_figurez as an ordinary_loss under sec_165 which represented that portion of its basis in the stock of subsidiary that it was otherwise permitted by sec_1 c to deduct parent did not reattribute any of subsidiary’s losses to itself pursuant to sec_1 g parent represents that it filed its return for its taxable_year ending on date a consistent with the election however for various reasons parent did not attach the election to the return or otherwise file it the service is examining parent’s return for its taxable_year ending on date a parent represents that subsidiary’s stock became worthless during its taxable_year ending on date a and that it is entitled to a worthless_stock deduction under sec_165 for its subsidiary’s stock parent also represents that part of the sec_165 loss is disallowed under sec_1 a and that part is allowable as a deduction under sec_1 c the election was due on date b as an attachment to the return however for various reasons the election was not attached to the return or otherwise filed during the first week of year c which was after the due_date for the election it was plr-104649-00 discovered that the election had not been filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 of the code has not expired for parent’s and subsidiary’s taxable_year in which the alleged loss occurred the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to deduct the amount if any of the loss recognized on the disposition that is not disallowed under sec_1 a sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a provides that a disposition means any event in which gain_or_loss is recognized in whole or in part eg a worthless_stock loss sec_1 c provides as a general_rule that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed an amount determined by a specified formula sec_1 c provides that the sec_1 c limitation on the amount of a loss disallowed and basis_reduction made applies only if the statement specified in sec_1 c and entitled allowed loss under sec_1 c is filed with the taxpayer’s return for the year of disposition or deconsolidation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the plr-104649-00 requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company officials and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that competent tax professionals were responsible for the election that they were aware of all relevant facts and that parent relied on them to make the election the information also establishes that parent requested relief before the failure to make the election was discovered by the internal_revenue_service and that parent had filed its return as if the election had been made and consistent therewith finally the information establishes that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group to file the election with respect to the above described disposition of subsidiary stock the above extension of time is conditioned on parent’s otherwise being entitled to a worthless_stock deduction under sec_165 and the taxpayers' parent’s and subsidiary’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved furthermore no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 we express no opinion as to whether the subsidiary stock was worthless if the subsidiary stock was worthless when it became worthless if the subsidiary plr-104649-00 stock was worthless whether parent is entitled to take a deduction under sec_165 if the subsidiary stock was worthless and parent was entitled to take a deduction under sec_165 as to the amount of the deduction if any and when such deduction may be taken if at all and the amount of loss if any and the amount of the loss if any disallowed and or allowed under sec_1 a and c ie computed without taking into account the requirement under sec_1 c parent should file the election in accordance with sec_1 c that is parent must amend its return for its taxable_year ending on date a to attach to such return the sec_1 c statement and a copy of this letter see sec_1 c in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply copies of this letter are being sent to your authorized representatives pursuant to the power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by _____________________________ ken cohen acting chief branch
